Case: 1:19-cr-00249-CAB Doc #: 1 Filed: 04/24/19 1 of 2. Page|D #: 1

IN THE UNITED sTATEs DISTRICT CoURT °" if
FoR THE NoRTHERN DISTRICT oF oHio

 

 

      

EASTERN DIVISION
UNITED STATES OF AMERICA, ) lN D l C T l\/l E N T
Piain§ff, ) § § § § §
) gm § _.
v. ` ) CASE NO.
) Title 18, United States Code,
KEVIN W. WALKER, ) Sections lll(a) and (b),
) 922(g)(l), and 924(a)(_2)
Defendant ) § § §§ '> ..
CoUNT 1 `
(Assault of a Federal Offrcer, 18 U.S.C. §§ lll(a) and (b))
The Grand Jury charges:
l.` On or about l\/[arch 6, 2019, in the Northern District of Ohio, Eastern Division,

Defendant KEVIN W. WALKER did intentionally and forcibly assault, resist, oppose, impede,
intimidate, and interfere vvith Task Force Officer Holdernan, an individual designated in Title 18,
United States Code, Section lll4, While said officer Was engaged in the performance of his
official duties as a Task Force Officer vvith the United States l\/larshals Service, and in doing so,
did use a dangerous Weapon, to vvit, an automobile, and did inflict bodily injury, in violation of
Title 18, United States Code, Sections lll(a) and (b).

COUNT 2
(Assault of a F ederal Officer, 18 U.S.C. §§ lll(a) and (b))

The Grand Jury further charges: _ 4 ‘ `
2. On or about March 6, 2019, in the Northern District of Ohio, Eastern Division,

Defendant KEVIN W. WALKER did intentionally and forcibly assault, resist, oppose, impede,

intimidate, and interfere With Task Force Officer Martin, an individual designated in Title 18,

United States Code, Section lll4, While Said officer vvas engaged in the performance of his

Case: 1:19-cr-00249-CAB Doc #: 1 Filed: 04/24/19 2 of 2. Page|D #: 2

official duties, and in doing so, did use a dangerous Weapon, to vvit, an automobile, and did
inflict bodily injury, in violation of Title 18, United States Code, Sections lll(a) and (b).

COUNT 3
(Felon in Possession of a Firearm and Ammunition, 18 U.S.C. §§ 922(g)(l) and 924(a)(2))

The Grand Jury further charges:

3. On or about l\/larch 6, 20@9, in the Northem District of Ohio, Eastern Division,
Defendant KEVIN W. WALKER, having been previously convicted of crimes punishable_by
imprisonment for a term exceeding one year, that being: Aggravated Assault, on or about
August 26, 2015, in case number CR-15-594763, in the Court of Common Pleas, Cuyahoga
County, Ohio, and Domestic Violence, on or about July 8, 2010, in case number CR-lO-534265,
in the Court of Common Pleas, Cuyaho ga County, Ohio, did knowingly possess in and affecting
interstate commerce, a firearm, to Wit: a Taurus, l\/lodel PT lll Pro, 9mm caliber semi-automatic
handgun, serial number TCX52744, and ammunition, said firearm and ammunition having been
shipped and transported in interstate commerce, in violation of Title 18, United States Code,
Sections 922(g)(l) and 924(a)(2).

A TRUE BILL.

Original document - Signatures on file With the Clerk of Courts, pursuant to the E-Government

Act of 2002.

